Name: Commission Regulation (EEC) No 206/84 of 26 January 1984 amending Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the time limits for payment in the case of butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: accounting;  processed agricultural produce;  trade policy
 Date Published: nan

 27. 1 . 84 Official Journal of the European Communities No L 22/29 COMMISSION REGULATION (EEC) No 206/84 of 26 January 1984 amending Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the time limits for payment in the case of butter and skimmed-milk powder bought in by intervention agencies 5 . Payment for butter bought in by the inter ­ vention agency shall be made within a period commencing the 120th day after the date on which the butter was taken over by the interven ­ tion agency and terminating the 140th day after that date.' Article 2 Article 2 (2) of Regulation (EEC) No 625/78 is hereby replaced by the following : *2. Payment for skimmed-milk powder bought in by the intervention agency shall be made within a period commencing the 120th day after the date on which the skimmed-milk powder was taken over by the intervention agency and terminating the 140th day after that date .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas, in the case of butter, Article 5 (5) of Commission Regulation (EEC) No 685/69 (3), as last amended by Regulation (EEC) No 1265/83 (4), and, in the case of skimmed-milk powder, Article 2 (2) of Commission Regulation (EEC) No 625/78 (*), as last amended by Regulation (EEC) No 2549/83 (*), set the dates for the payment period for products bought in by intervention agencies ; whereas in certain cases those provisions make intervention too attractive ; whereas in the interests of good market management those dates should be carried forward ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (5) of Regulation (EEC) No 685/69 is hereby replaced by the following : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable to the payment for products offered into intervention as from its date of entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 163, 22. 6 . 1983, p. 56 . (4 OJ No L 90, 15. 4. 1969, p. 12. (4) OJ No L 133, 21 . 5 . 1983, p. 57 . O OJ No L 84, 31 . 3 . 1978 , p. 19 . (*) OJ No L 252, 13 . 9 . 1983 , p. 5 .